TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00256-CV



          Michelle Hill, as Trustee of the 2010 Clark Cover Land Trust, Appellant

                                                  v.

                                Yellow Orchid, L.L.C., Appellee


             FROM THE COUNTY COURT AT LAW NO 1 OF HAYS COUNTY
         NO. 13-0949-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Michelle Hill, as Trustee of the 2010 Clark Cover Land Trust, filed a

notice of appeal in this case on April 24, 2014. This Court’s clerk received a notice from the trial-

court clerk on July 14, 2014, stating that appellant had not paid or made arrangements to pay for the

record. By letter dated July 15, 2014, this Court’s clerk sent notice to appellant that she must make

arrangements to pay for the record and submit a status report on the appeal to this Court on or before

July 25, 2014. The notice warned that failure to respond could result in the dismissal of this appeal.

               Appellant has filed no response with this Court. We dismiss this appeal for want of

prosecution. See Tex. R. App. P. 37.3(b).




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 8, 2014